Citation Nr: 0733293	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of whether the veteran's injuries sustained on April 
2, 1980 were the result of the veteran's own willful 
misconduct for the purpose of determining service connection 
for fracture of cervical vertebra with dislocation and 
limited motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 1984 VA  administrative decision determined that 
injuries sustained by the veteran on April 3, 1980, were as a 
result of his own willful misconduct and not in line of duty.  
A May 1984 RO decision denied service connection for 
fractured cervical vertebra with dislocation manifested by 
limited range of motion and status post operative because it 
was due to the veteran's willful misconduct and not in line 
of duty.  The veteran was notified of this decision, and his 
appellate rights, but he did not appeal and it is now final.

The veteran contends that his cervical fracture is the result 
of an in-service motor vehicle accident caused by a blown 
front tire and not as a result of his willful misconduct.  
Therefore, he claims service connection for fracture of 
cervical vertebra with dislocation and limited motion is 
warranted.  The Board finds that a remand is necessary to 
accomplish compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court of Appeals for Veterans Claims held 
that when the issue is whether new and material evidence has 
been received to warrant reopening of a claim, VA's duty to 
notify requires that VA inform the veteran of the specific 
element or elements of the claim that were not substantiated 
by the evidence at the time of the prior denial.  20 Vet. 
App. 1 (2006).  In the present case, the veteran was sent 
VCAA notice letters dated in December 2002 and April 2006 
that notified him, generally, as to the evidence required to 
reopen a claim and to establish service connection.  However, 
neither letter informed the veteran that the specific reason 
for denial of his original service connection claim was that 
the evidence indicated that the injuries of the cervical 
spine he sustained in service were the result of his own 
willful misconduct and not in line of duty.  Therefore, a 
remand is necessary to provide proper VCAA notice to the 
veteran in accordance with Kent, supra.  

Therefore, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes information 
as to the basis for denial of his 
original service connection claim, 
including that injuries to the cervical 
spine were as a result of his own 
willful misconduct and not in line of 
duty, and the evidence the veteran 
needs to submit to substantiate the 
missing element of his claim, in 
accordance with Kent, supra.  

2.	After completion of the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's new 
and material claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



